Citation Nr: 0525974	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  03-24 950	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for diabetic 
retinopathy.

3.  Entitlement to service connection for amputation of toes 
on the right and left feet.

4.  Entitlement to service connection for congestive heart 
failure.

5.  Entitlement to an increased rating for residuals of a 
right kidney transplant, currently evaluated as 30 percent 
disabling. 



REPRESENTATION

Appellant represented by:	


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to July 
1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 decision by the RO in Boston, 
Massachusetts that denied service connection for diabetes 
mellitus, diabetic retinopathy, amputation of toes on the 
right and left feet, and congestive heart failure, and that 
granted a 30 percent rating for service-connected residuals 
of a right kidney transplant.  


FINDINGS OF FACT

1.  The veteran in this case served on active duty from June 
1968 to July 1970.

2.  On September 12, 2005 the Board was notified by the VA RO 
in Boston, Massachusetts, that the veteran died on February 
[redacted], 2005.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2004).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2004).



ORDER

The appeal is dismissed.



		
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


